In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00155-CR



          JUSTIN EUGENE CLARK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 204th District Court
                 Dallas County, Texas
             Trial Court No. F-1261948-Q




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Justin Eugene Clark appeals his conviction for unauthorized use of a motor vehicle in

Dallas County 1 and sentence of two years’ confinement. In a companion case, also decided

today, Clark has appealed a related conviction for aggravated robbery, accompanied by an

affirmative deadly-weapon finding, and his sentence of ten years’ imprisonment. In the two

companion appeals, Clark has filed a combined brief, in which he raises a single issue

challenging the sufficiency of the evidence that he used or exhibited a deadly weapon, a finding

made in the aggravated robbery appeal.

        We addressed his sole issue in detail in our opinion of this date in cause number 06-13-

00156-CR. The judgment in this case, convicting Clark simply of unauthorized use of a motor

vehicle, does not contain a deadly-weapon finding. Since this case does not contain a deadly-

weapon finding, Clark’s sole issue in this case has not demonstrated reversible error. 2




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See Tex. Gov’t CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Fifth Court of Appeals and that of this court on any relevant issue.
See TEX. R. APP. P. 41.3.
2
 Clark’s appellate attorney provided an extensive and zealous defense in the companion case. In this case, there is
no Anders brief or a motion to withdraw. Out of an abundance of caution, however, we have independently
reviewed the entire record and find no genuinely arguable issue for the appeal in this case. See Halbert v. Michigan,
545 U.S. 605, 623 (2005); Anders v. California, 386 U.S. 738, 743–44 (1967).

                                                         2
      We affirm the trial court’s judgment.



                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:      May 8, 2014
Date Decided:        May 21, 2014

Do Not Publish




                                              3